Citation Nr: 0922170	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-12 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a gastrointestinal 
disorder.

3.  Entitlement to service connection for pernicious anemia.

4.  Entitlement to a compensable rating for a right inguinal 
hernia repair scar.

5.  Entitlement to a compensable rating for an appendectomy 
scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel
INTRODUCTION

The Veteran had active duty service with the United States 
Navy from February 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, in pertinent part, denied 
service connection for diabetes mellitus, constipation and 
internal blockage, and pernicious anemia, and denied 
compensable evaluations for a right inguinal hernia repair 
scar and an appendectomy scar.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 1944, while the Veteran was in service, he was 
diagnosed with appendicitis.  An initial surgery was 
performed, during which the appendix was found to be 
abscessed and inaccessible.  Three months after the initial 
surgery, during which time the Veteran was on medical leave, 
he had a second surgery to remove his appendix.  After his 
appendix was removed, the Veteran returned to service.  The 
Veteran asserts that subsequent to the surgeries, he has 
experienced recurring pain that has continued to the present.  

The Veteran has been diagnosed with anemia and diabetes 
mellitus.  His anemia was diagnosed in July 2003.  It is not 
clear as to when his diabetes was diagnosed, as there are no 
medical records concerning the diagnosis.  Currently, there 
is no available medical opinion evidence as to the likely 
causes of the Veteran's diabetes and anemia.  The agency of 
original jurisdiction (AOJ) should take efforts to obtain any 
records of pertinent VA or private treatment the Veteran may 
have received.  Also, the Veteran should be provided VA 
examinations to determine whether it is at least as likely as 
not that his diabetes or anemia was in any way due to his 
appendicitis or the accompanying infection.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was diagnosed with epigastric pain secondary to 
gastritis in October 2003, and subsequently claimed service 
connection for his abdominal pain.  He was scheduled for an 
examination in June 2006, to address his gastrointestinal 
disorder along with an examination for his scars.  The 
examination report noted a diagnosis of chronic abdominal 
pain, with the examiner's opinion that the pain was "most 
likely secondary to adhesions formed after his initial 
abscess evacuation in 1944."  Unfortunately, the examination 
report does not differentiate between the effect of the 
Veteran's gastrointestinal disorder and the Veteran's scars.  
While the scars are noted to be "nontender," it is unclear 
if the painful "adhesions" are related to the scars.  
Further, the examiner did not adequately address the scars 
themselves.  The examination report does not indicate whether 
the scars were deep or superficial, whether they cause 
limited motion, or whether they are unstable.  A new 
examination must be provided in which the examiner fully 
addresses the Veteran's gastrointestinal disorder and his 
scars.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition to the problems with obtaining an examination, 
the Board notes that while VA sent notice required by the 
Veterans Claims Assistance Act of 2000 (VCAA) to the Veteran 
in July 2005 and April 2006, this notice was inadequate for 
purposes of the Veteran's increased rating claims, as it did 
not inform the Veteran of the need to show the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Proper VCAA 
notice must be provided to the Veteran prior to further 
adjudication of the claim.





Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
the Court's decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), are fully 
met.

2.  The RO should obtain all records of the 
Veteran's medical treatment provided by VA.  
The RO should also contact the Veteran and 
request that he provide signed releases for 
all private medical providers so that his 
private medical records, to include the 
original diagnosis of diabetes, can be 
obtained.  After the Veteran has signed the 
appropriate releases, any outstanding 
records of pertinent treatment should be 
obtained and associated with the claims 
folder.

3.  The RO should schedule the required 
examinations for the Veteran.  If 
appropriate, a single examination may be 
provided to address all of the Veteran's 
conditions; if separate examinations are 
necessary, however, they must be provided.  
The Veteran's claims file, as well as the 
Veteran's medical chart, must be reviewed 
in conjunction with the examination or 
examinations.  The doctor(s) should examine 
the Veteran, perform all necessary tests, 
and thoroughly describe the nature and 
severity of the disabilities that are 
listed on the title page of this document.  
A full and complete rationale for all 
opinions expressed is required.

The Veteran should be examined by a 
physician for his gastrointestinal disorder 
and scars.  The examiner should address all 
features of the Veteran's scars, so that an 
appropriate evaluation may be determined 
under 38 C.F.R. § 4.118, Diagnostic Codes 
7801-7806.  The examiner should also 
determine what, if any, gastrointestinal 
disorder the Veteran currently experiences, 
and describe the symptomatology of that 
disorder.  The examiner should opine as to 
whether the Veteran's gastrointestinal 
disorder, if any, is at least as likely as 
not related to the Veteran's in-service 
appendicitis or appendix-related surgeries.  
The examiner should clearly differentiate 
between the effects of the Veteran's scars 
and any gastrointestinal disorder.  

The Veteran should be examined by a 
physician for his diabetes mellitus.  The 
examiner should opine whether it is at 
least as likely as not that the Veteran's 
diabetes is secondary to his in-service 
appendicitis.

The Veteran should be examined by a 
physician for his anemia.  The examiner 
should opine whether it is at least as 
likely as not that the Veteran's anemia is 
secondary to his in-service appendicitis.

4.  Thereafter, the RO should review the 
claims file to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  The RO should then 
readjudicate the claims on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the Veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

